Citation Nr: 0619664	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a right knee 
instability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
REMAND

The veteran served on active duty from November 1981 until 
July 1991.  The RO issued a Supplemental Statement of the 
Case (SSOC) in June 2003 and certified the veteran's appeal 
to the Board.  See VA Form 8.  Following the issuance of the 
June 2003 SSOC, and after the certification of the appeal, VA 
clinic records dated from April 2003 to August 2004 and VA 
examination reports dated August 2003 and October 2004 were 
added to the claim's file.  These records were not considered 
by the RO prior to certification.  The veteran has specified 
that she does not want to waive her right of initial RO 
consideration of the new evidence.  See New Evidence Response 
Form (June 2006).  Therefore, a remand is required for 
issuance of an SSOC.

Additionally, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
as to the type of evidence that is needed to establish both 
a disability rating and an effective date.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)..  

2.  Consider all evidence received since 
the June 2003 SSOC.

3.  Following completion of the 
foregoing, review the claim's folder and 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue a 
SSOC and give the veteran an appropriate 
amount of time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



